[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO DISMISS
Miro Brothers Landscaping moves to dismiss the apportionment complaint, which was filed by Oakview Condominium Association, on the ground of insufficiency of service of process. Miro Brothers Landscaping is a partnership. General Statutes § 52-57 (d) requires that a suit against a partnership be instituted by serving process CT Page 1101 upon any one of the partners. The sheriff who was directed to serve the apportionment complaint left a copy of the writ, summons and complaint with a person who is not a partner. The person is not associated with Miro Brothers Landscaping. Oakview does not contest these facts. Rather, it claims Miro Brothers Landscaping filed the motion to dismiss too late.
Practice Book § 142 provides that a defendant who wishes to contest the court's jurisdiction, must file a motion to dismiss within thirty days of the filing of an appearance. The motion to dismiss was filed within the time period allowed under the extension of time granted by the court, Hartmere, J., on September 30, 1996, and within the time period allowed under the extension of time granted by this court on October 7, 1996. The motion to dismiss was timely filed. Miro Brothers Landscaping has not waived the jurisdictional defect.
The motion to dismiss the apportionment complaint is granted.
THIM, JUDGE